Per Curiam.
— Action for malpractice in the treatment of a Colies fracture. The only assignments of error are based upon the insufficiency of the evidence to justify the verdict. Having read the record, we are unable to say that there is no evidence to justify a recovery. It would serve no good purpose to recite the evidence which sustains the verdict. It is enough to find that while, as in most cases of this character, the evidence is conflicting, there is competent evidence to the effect that appellant’s treatment of respondent’s arm was improper and that as a result respondent suffered damage.
The case having been fairly submitted to the jury upon a plain question of fact, the judgment must stand.